ACCEPTED
                                                                                          03-15-00219-CV
                                                                                                  6207530
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     7/24/2015 9:31:41 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK




                                  CAUSE NO. 03-15-00219-CV          FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             7/24/2015 9:31:41 AM
                          IN THE THIRD COURT OF       APPEALS JEFFREY D. KYLE
                                                                     Clerk
                                   AUSTIN, TEXAS


            HALLMARK SPECIALTY UNDERWRITERS, INC. and
         HALLMARK SPECIALTY INSURANCE COMPANY, Appellants
                              v.
            TEXAS MUTUAL INSURANCE COMPANY, Appellee

               From the 98th Judicial District Court, Travis County, Texas


     APPELLANTS HALLMARK SPECIALTY UNDERWRITERS, INC. and
     HALLMARK SPECIALTY INSURANCE COMPANY’s MOTION FOR
                    VOLUNTARY DISMISSAL


TO THE HONORABLE COURT

        NOW COME Appellants Hallmark Specialty Underwriters, Inc. and

Hallmark Specialty Insurance Company (“Appellants”) and file this, their Motion

for Voluntary Dismissal pursuant to Rule 42.1 of the Texas Rules of Civil

Procedure and, in support thereof, would show as follows:

                                             I.

        The parties herein have resolved their differences regarding the present

matter. Appellants therefore voluntarily dismiss the present appeal pursuant to




W:\WDOX\CLIENTS\1532\0676\00583341.DOCX                                      Page 1 of 3
Rule 42.1 of the Texas Rules of Appellate Procedure and the parties agree that all

appellate costs are to be paid by the party incurring same.

                                           II.

        WHEREFORE, PREMISES CONSIDERED, Appellants pray that this court

dismiss the present appeal in light of the parties’ resolution of this matter.

                                                 Respectfully submitted,

                                                 CURNEY, FARMER,
                                                 HOUSE, & OSUNA, P.C.
                                                 411 Heimer Road
                                                 San Antonio, Texas 78232-4854
                                                 (210) 377-1990 (telephone)
                                                 (210) 377-1065 (facsimile)

                                                 By: /s/ Wm. David Farmer
                                                     Wm. David Farmer
                                                     State Bar No. 06826470
                                                     Email: wdfarmer@cfholaw.com
                                                     Chad W. Schreiber
                                                     State Bar No. 24085732
                                                     Email: cschreiber@cfholaw.com

                                                       Attorneys for Appellants
                                                       Hallmark Mutual Insurance
                                                       Company and Hallmark
                                                       Specialty Insurance Company
                            CERTIFICATE OF CONFERENCE

      Opposing counsel has agreed to and is unopposed to Appellant’s request under
this Motion.

Date: July 24, 2015

                                          By:    /s/ Wm. David Farmer
                                                 Wm. David Farmer


W:\WDOX\CLIENTS\1532\0676\00583341.DOCX                                          Page 2 of 3
                                CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing has been served on the
following by Electronic Filing Service Provider (EFSP), email, hand delivery,
facsimile, and/or certified mail, return receipt requested, on the 24th day of July,
2015:
Via E-mail: splacek@arnoldplacek.com
             sarnold@arnoldplacek.com
            jchaltain@arnoldplacek.com
R. Scott Placek
Scott Arnold
Jonathan Chaltain
Arnold & Placek, PC
203 East Main Street, Suite 201
Round Rock, Texas 78664
Telephone: (512) 341-7044
Facsimile: (512) 341-7921

Trial Attorneys for Appellee
Texas Mutual Insurance Company




                                             /s/ Wm. David Farmer




W:\WDOX\CLIENTS\1532\0676\00583341.DOCX                                    Page 3 of 3